The following is the opinion of the court below (SCOTT, J.):
I think that the plaintiff makes out prima facie a cause of action. It is true that she is not sufficiently well informed as to all the facts to enable her to properly frame a complaint, but it is for that very reason that she should be permitted to examine the defendants. In the very nature of the case, the plaintiff cannot state her cause of action with greater particularity. The precise facts which she needs to know are peculiarly within the knowledge of the defendants, and they have refused her any information concerning them. I think that she is entitled to an opportunity to inform herself. Since the order directs the examination to be taken before the court, the defendants will be amply protected against any attempt on the plaintiff’s part to push it beyond legitimate limits. The plaintiff is not, however, entitled at the same time to an examination of the defendants, and an inspection of the books. The most she can claim is an examination of the defendants, and, if it shall appear that resort to the books is necessary to answer any proper question, the defendants can be required to resort to the books for that purpose. Green v. Carey, 81 Hun, 496, 31 N. Y. Supp. 8. The order will be modified by striking out the provision for the inspection of books and papers. Beyond that the order to vacate is denied. No costs to either party. Settle order on notice.
Argued before VAN BRUNT, P. J., and BARRETT, RUMSÉY. McLAUGHHN, PATTERSON, O’BRIEN, and INGRAHAM, JJ.
PER CURIAM. Order affirmed, with $10 costs and disbursements, on opinion of SCOTT, J., in court below.